Allowable Subject Matter
Claims 1-12, 15-16 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

1. Regarding claims 1-10 and 21-26, the prior art fails to teach or clearly suggest the limitations stating:
“wherein the side portion of the first metal pattern extends on a portion of a sidewall of a respective one of the first or second gate electrodes, overlaps the respective one of the first or second channel patterns, and vertically extends to a height less than a height of the top surface of the respective one of the first or second gate electrodes” as recited in claim 1.
Figures 5A and SB of Liaw (PG Pub. No. US 2020/0135737 A1) illustrate first and second channel patterns 212a_2 and 210a_2, a gate electrode 235, and a first metal pattern 350. However, Liaw fails to disclose or suggest that "the first metal pattern comprises a bottommost portion that overlaps a respective one of the first or second channel patterns and a side portion that extends from the bottommost portion away from the respective one of the first or second channel patterns, and wherein the side portion of the first metal pattern extends on a portion of a sidewall of a respective one of the first or second gate electrodes, overlaps the respective one of the first or second channel patterns, and vertically extends to a height less than a height of the top surface of the respective one of the first or second gate electrodes," as recited by amended Claim 1. 
Fig. 5B of Liaw illustrates a semiconductor fin 212a_2 (channel pattern) that protrudes upward into the work-function layer 350 (metal pattern), the gate dielectric layer 340, and the gate electrode 235. As shown in Fig. 5A of Liaw, the bottommost portions of work-function layer 350 are between the fins. Specifically, the bottommost portions of the work-function layer 350 of Liaw are between the semiconductor fins 212a, 212b, 220a, and 220b of Liaw, but the bottommost portions do not overlap 

2. Regarding claims 11-12 and 15, the prior art fails to teach or clearly suggest the limitations stating:
“wherein a top of the first channel pattern is at a first vertical level, wherein bottoms of the pair of first source/drain patterns are at a second vertical level, and wherein the first concentration of germanium (Ge) in the first channel pattern gradually increases from the first vertical level toward the second vertical level” as recited in claim 11.
Jambunathan et al. (PG Pub. No. US 2020/0411691 A1) discloses a Ge concentration of a Ge-based layer 220 is greater than Ge concentration of a channel material layer 230. However, Jambunathan fails to disclose or suggest that the concentration of germanium (Ge) in the channel material layer 230 gradually increases from the first vertical level (i.e., a top of the channel pattern) toward the second vertical level (i.e., a bottom of the source/drain pattern). Since there is no concentration gradient of Ge in the channel layer 230, Jambunathan fails to disclose or suggest that "a top of the first channel pattern is at a first vertical level, wherein bottoms of the pair of first source/drain patterns are at a second vertical level, and wherein the first concentration of germanium (Ge) in the first channel pattern gradually increases from the first vertical level toward the second vertical level," as recited by amended Claim 11.


 “a first active pattern and a second active pattern on the PMOSFET region and the NMOSFET region, respectively”, “an upper portion of each of the first and second active patterns protrudes upward from a top surface of the device isolation layer”, and “a concentration of nitrogen (N) in the semiconductor pattern decreases from the top surface of the semiconductor pattern toward the bottom surface of the semiconductor pattern” as recited in claim 16.
Liaw teaches a semiconductor device comprising: 
a pair of first source/drain patterns (260a/260b) in an upper portion of a first active pattern (fig. 3B: 260a/260b disposed in upper portion of 210a); 
a gate electrode (235) intersecting the first active patterns and extending in the first direction (fig. 2: 235 intersects 210a and extends in x direction);
a gate dielectric pattern (340) between the gate electrode and the first active pattern (fig. 3A: 340 disposed between 235 and 210a/220a); 
active contacts (255a, 255b) electrically connected to the first source/drain patterns (¶ 0039: 255a electrically connected to 260a, 255b electrically connected to 270a); and 
wherein the semiconductor pattern of the first active pattern comprises silicon-germanium (SiGe) (¶ 0041: 210a_2 comprises SiGe). 
However, Liaw does not teach a concentration of germanium (Ge) in semiconductor patterns increasing from a top surface of the semiconductor pattern toward a bottom surface of the semiconductor pattern, or a concentration of nitrogen (N) in the semiconductor pattern decreases from the top surface of the semiconductor pattern toward the bottom surface of the semiconductor pattern.
Lee et al. (PG Pub. No. US 2008/0116487 A1) teaches a semiconductor device (¶ 0048 & fig. 1: transistor C) including a channel region with a vertical Ge concentration gradient (¶¶ 0006, 0053: Ge 
However, Lee does not teach a PMOSFET region and an NMOSFET region spaced apart from each other in a first direction, an upper portion of each of first and second active patterns protrude upward from a top surface of a device isolation layer, or a concentration of nitrogen (N) in the semiconductor pattern decreases from the top surface of the semiconductor pattern toward the bottom surface of the semiconductor pattern as required by claim 16.

In light of these limitations in the claims (see Applicant’s figs. 2A & 3, and ¶¶ 0029, 0049 among others), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894